

Exhibit 10.1
FORM EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is made and entered into by and
between E*TRADE Financial Corporation (the “Company”) and [ ] (“Executive”) as
of [ , 20[ ]], (the “Effective Date”).


1. Position and Duties: As of the Effective Date, Executive will
(become/continue in the role as) [ ]. Executive agrees to devote all necessary
time, energy and skill to Executive’s duties at the Company.


The Company shall provide Executive with the same indemnification and D&O
insurance protection provided from time to time to its officers and directors
generally. Notwithstanding anything to the contrary in this Agreement, the
rights of Executive to indemnification and the D&O insurance coverage with
respect to all matters, events or transactions occurring or effected during the
Executive’s period of employment with the Company shall survive the termination
of Executive’s employment.


2.    Term of Agreement: This Agreement shall remain in effect through December
31, 20[ ] (the “Term”), unless Executive’s employment is terminated earlier by
either party, subject to payments under Section 5 hereof to the extent
applicable. The Term of this Agreement shall automatically renew for additional
one-year periods (each one-year period following December 31, 20[ ], a
“Successive Term”) unless either party provides at least ninety days’ prior
written notice of termination of the Agreement; provided that in the event of a
Change in Control during the Term (or any Successive Term) of this Agreement,
this Agreement may not be terminated until 24 months following such Change in
Control. Executive’s employment with the Company shall be “at-will”. Unless
Executive terminates Executive’s employment prior to the end of the Term or any
Successive Term pursuant to the terms of this Agreement (for the avoidance of
doubt, including to the extent an Involuntary Termination occurs following the
Company’s delivery of notice of its non-renewal of this Agreement pursuant to
the preceding sentence), Executive’s continued employment following the end of
the Term or any Successive Term shall continue to be on an at-will basis and on
such terms and conditions as the parties may agree.


3.    Compensation: During the Term or any Successive Term, Executive shall be
compensated by the Company for Executive’s services as follows:


(a)    Base Salary: Executive shall be paid an annualized base salary of $[ ]
per year, subject to applicable withholding, in accordance with the Company’s
normal payroll procedures. Executive’s base salary may be adjusted from time to
time in the discretion of the Company, subject to the provisions of Section 5
(incorporating the definitions set forth in Section 8) (this is referred to as
the “Base Salary”).


(b)    Performance Bonus: Executive shall have the opportunity to earn an annual
performance bonus. The performance bonus shall be earned upon the Executive and
the Company meeting pre-established performance targets. Executive’s current
cash bonus target amount is $[ ]. The annual cash bonus, if earned, will be paid
at the same time and in the same manner as payments to similarly situated
executives of the Company and, except as expressly provided otherwise in this
Agreement or in the applicable bonus plan document, shall not be earned unless
Executive remains employed with the Company on the date of payment.


(c)    Benefits: Executive shall have the right, on the same basis as other
senior executives of the Company, to participate in and to receive benefits
under any of the Company’s employee benefit plans, as such plans may be modified
from time to time.


4.    Equity Compensation. Executive will be eligible to receive equity
compensation awards from time to time if the Company’s Board of Directors or its
designee, in its sole discretion, determines that such an award(s) is
appropriate.


5.    Effect of Termination of Employment During the Term or any Successive
Term:


(a)    Involuntary Termination outside a Change in Control Period: If
Executive’s employment with the Company is terminated as a result of an
Involuntary Termination outside of a Change in Control Period, then subject to
Executive signing the Release and any revocation period with respect thereto
expiring without revocation within 60 days following the date of termination,
Executive shall receive the following benefits, in addition to any compensation
and benefits earned and unpaid under Section 3 through the date of Executive’s
termination of employment:


(i)    a lump sum cash severance payment equal to one times the sum of (x)
Executive’s annual Base Salary and (y) Executive’s annual cash performance bonus
at the target payment level, which payment shall be paid within 30 days
following the effectiveness of the Release, but in no event later than March 15
of the year following the year in which such termination of employment occurs;


(ii)    a lump sum cash payment equal to the product of (x) the annual cash
performance bonus that would have been paid to Executive had he remained
employed through the date of payment in accordance with Section 3(b), based on
the Company’s actual performance for the year in which such termination occurs,
and (y) a fraction, the numerator of which is the number of days elapsed in the
calendar year in which such termination occurs and the denominator of which is
365, which payment shall be paid no later than March 15 of the year following
the year in which such termination of employment occurs;


(iii)    reimbursement for the cost of medical coverage at a level equivalent to
that provided by the Company immediately prior to termination of employment,
through the earlier of: (A) 12 months following Executive’s termination of
employment, or (B) the date that Executive becomes eligible for medical coverage
from a subsequent employer; provided that (x) it shall be the obligation of
Executive to inform the Company that Executive has become eligible for such
medical coverage and (y) such reimbursement shall be made by the Company
subsidizing or reimbursing COBRA premiums or, if Executive is no longer eligible
for COBRA continuation coverage, by a lump sum payment based on the monthly
premiums immediately prior to the expiration of COBRA coverage;


(iv)    any options, restricted stock awards, restricted stock units and other
equity awards at any particular time that are subject to vesting based solely on
the Executive's continued employment (“Time-Based Equity Grants”) and that are
unvested on the date of termination of employment (collectively, the
“Post-Termination Awards”) shall not terminate, but will remain eligible to
become vested (and, with respect to restricted stock units (“RSUs”), converted
into shares) on their normal vesting dates as if Executive’s employment had not
terminated (the “Scheduled Vesting Date”); provided that all of the
Post-Termination Awards will be canceled immediately if any of the following
events (the “Post-Termination Events”) occur at any time before the applicable
Scheduled Vesting Date:


 
 
•
Executive acts in any manner that the Compensation Committee of the Company
Board of Directors determines is contrary or materially harmful to the interests
of the Company or any of its subsidiaries;



 
 
•
Executive fails to comply with the covenants in Section 6 hereof; provided that
such covenants shall be of no further force or effect as of the twelve (12)
month anniversary of the termination of Executive’s employment;



 
 
•
Executive encourages or solicits any employee, consultant, or contractor of the
Company or its affiliates to leave or diminish their relationship with the
Company for any reason or to accept employment, consultancy or a contracting
relationship with any other company



 
 
•
Executive, directly or indirectly, encourages or solicits or attempts to
encourage or solicit any customers, clients, partners or affiliates of the
Company to terminate or diminish their relationship with the Company;



 
 
•
Executive disparages the Company or its officers, directors, employees, products
or services;



 
 
•
Executive misuses or discloses the Company’s confidential or Proprietary
Information, breaches any proprietary information, confidentiality agreement or
any other agreement between Executive and the Company (or any of its
affiliates), or breaches the Release;



 
 
•
Executive fails or refuses to reasonably cooperate with or assist the Company in
a timely manner in connection with any investigation, regulatory matter, lawsuit
or arbitration in which the Company is a subject, target or party and as to
which Executive may have pertinent information; or



 
 
•
the Company determines that Executive’s employment could have been terminated
for Cause (regardless of any “cure” periods) or that Executive’s actions or
omissions during employment caused a restatement of the Company’s financial
statements or constituted a violation of the Company’s policies and standards



Notwithstanding the foregoing, (i) the Post-Termination Awards shall become
fully vested and, if applicable, settled upon the death of Executive or upon a
Change in Control that constitutes a “a change in ownership”, a “change in
effective control”, or a “change in the ownership of a substantial portion of
the assets” of the Company under Section 409A and the Section 409A Regulations
(a “409A Change in Control”), so long as such death or 409A Change in Control
occurs following the applicable termination date and prior to the earlier of the
final Scheduled Vesting Date or the occurrence of a Post-Termination Event, and
(ii) to the extent required to avoid acceleration taxation or tax penalties
under Section 409A, the settlement of the tranche of RSUs that would first vest
following the termination date if the Executive remained in employment shall
occur on the latest of (1) the applicable Scheduled Vesting Date, (2) the date
the Release becomes effective and (3) the 60th day following the date of
termination, if the 60 day period referenced in this Section 5(a) in respect of
the Release begins in one calendar year and ends in another.


(b)    Involuntary Termination during a Change in Control Period: If Executive’s
employment with the Company is terminated as a result of an Involuntary
Termination during a Change in Control Period, then subject to Executive signing
the Release and any revocation period with respect thereto expiring without
revocation within 60 days following the date of termination, Executive shall
receive the following benefits, in addition to any compensation and benefits
earned and unpaid under Section 3 through the date of Executive’s termination of
employment:


(i)    a lump sum cash severance payment equal to two times the sum of (x)
Executive’s annual Base Salary as in effect immediately prior to such
termination, or if higher, as in effect immediately prior to the first
occurrence of an event constituting Change in Control Period Good Reason and (y)
Executive’s annual cash performance bonus at the target payment level in effect
for the year in which such termination occurs, or, if higher, in effect for the
year preceding the first occurrence of an event constituting Change in Control
Period Good Reason, which payment shall be paid within 30 days following the
effectiveness of the Release, but in no event later than March 15 of the year
following the year in which such termination of employment occurs;


(ii)    a lump sum cash payment equal to the product of (x) the annual cash
performance bonus (which shall be no less than the annualized amount accrued by
the Company) that would have been paid to Executive had he remained employed
through the date of payment in accordance with Section 3(b), based on the
Company’s actual performance for the year in which such termination occurs, and
(y) a fraction, the numerator of which is the number of days elapsed in the
calendar year in which such termination occurs and the denominator of which is
365, which payment shall be paid no later than March 15 of the year following
the year in which such termination of employment occurs;


(iii)    each Time-Based Equity Grant shall become fully vested (and, with
respect to RSUs, converted into shares) in full as of the date on which the
Release becomes effective; provided that, to the extent necessary to avoid
accelerated taxation or tax penalties under Section 409A, (x) if such
termination occurs during a Change in Control Period but prior to a 409A Change
in Control, then to the extent necessary to avoid accelerated taxation or tax
penalties under Section 409A, any RSUs will be settled on the same dates on
which such settlement would have occurred if the Executive remained employed and
(y) if the 60 day period referenced in this Section 5(b) in respect of the
Release begins in one calendar year and ends in another, then the RSUs will be
settled in the second calendar year;


(iv) reimbursement for the cost of medical coverage at a level equivalent to
that provided by the Company immediately prior to termination of employment,
through the earlier of: (A) 24 months following Executive’s termination of
employment, or (B) the date that Executive becomes eligible for medical coverage
from a subsequent employer; provided that (x) it shall be the obligation of
Executive to inform the Company that Executive has become eligible for such
medical coverage and (y) such reimbursement shall be made by the Company
subsidizing or reimbursing COBRA premiums or, if Executive is no longer eligible
for COBRA continuation coverage, by a lump sum payment based on the monthly
premiums immediately prior to the expiration of COBRA coverage.


(c)    Death or Permanent Disability.


(i)    In the event of Executive’s death or termination as a result of Permanent
Disability, all Time-Based Equity Grants held by Executive, to the extent then
outstanding, shall become fully vested (and, with respect to RSUs, converted
into shares) as of the date of such termination.


(ii)    In the event the Executive’s employment terminates as a result of
Executive’s death or Permanent Disability, Executive (or Executive’s estate, as
applicable) shall be entitled to a pro rata share of the Executive’s cash or
other performance bonus to the date of death or Permanent Disability, based on
target performance.


(d)    Retirement and Retirement Eligibility.


(i)    Retirement outside a Change in Control Period: If Executive’s employment
with the Company is terminated as a result of Executive’s Retirement outside of
a Change in Control Period, then subject to Executive signing the Release and
any revocation period with respect thereto expiring without revocation within 60
days following the date of termination, any Post-Termination Awards shall not
terminate, but will remain eligible to become vested (and, with respect to RSUs,
converted into shares) on the applicable Scheduled Vesting Dates; provided that
(1) to the extent required to avoid acceleration taxation or tax penalties under
Section 409A, the settlement of the tranche of RSUs that would first vest
following the termination date if the Executive remained in employment shall
occur on the latest of (x) the applicable Scheduled Vesting Date, (y) the date
the Release becomes effective and (z) the 60th day following the date of
termination, if the 60 day period referenced in this Section in respect of the
Release begins in one calendar year and ends in another, (2) all of the
Post-Termination Awards will be canceled immediately if any of the
Post-Termination Events occur at any time before the applicable Scheduled
Vesting Date and (3) notwithstanding anything set forth in this paragraph to the
contrary, the Post-Termination Awards shall become fully vested and settled upon
the death of the Participant or upon a 409A Change in Control.


(ii)    Retirement-Eligibility during a Change in Control Period: If Executive
is or becomes Retirement-Eligible during a Change in Control Period, then
subject to Executive signing the Release and any revocation period with respect
thereto expiring without revocation within 60 days following the date thereof,
each Time-Based Equity Grant shall become fully vested (and, with respect to
RSUs, converted into shares) in full as of the date on which the Release becomes
effective; provided that, to the extent necessary to avoid accelerated taxation
or tax penalties under Section 409A, (x) if such Retirement-Eligibility occurs
during a Change in Control Period but prior to a 409A Change in Control, then to
the extent necessary to avoid accelerated taxation or tax penalties under
Section 409A, any RSUs will be settled on the same dates on which such
settlement would have occurred if the Executive remained employed and (y) if the
60 day period referenced in this Section in respect of the Release begins in one
calendar year and ends in another, then the RSUs will be settled in the second
calendar year.


(e)    Other Termination: In the event of a termination of Executive’s
employment not specified under Section 5(a), Section 5(b), Section 5(c) or
Section 5(d) above, including, without limitation, a termination for Cause,
Executive shall not be entitled to any compensation or benefits from the
Company, other than those earned and unpaid under Section 3 through the date of
Executive’s termination and, in the case of each stock option, restricted stock
award or other Company stock-based award granted to Executive, the extent to
which such awards are vested through the date of Executive’s termination or as
otherwise provided in the applicable award agreement.


6.    Agreement Not to Compete:


(a)    During Executive’s employment with the Company and for twelve (12) months
thereafter, Executive shall not hold any position, or engage in any activities
as an employee, agent, contractor, or otherwise, with


 
 
(i)
[ ] (“Competitors”), or



(ii)    any of Competitors’ affiliates, subsidiaries, successors or assigns;
provided that the Company shall have the right to revise the list of Competitors
on one occasion during the Term or any Successive Term upon written notice to
Executive, but in no event shall such revision take place after Executive has
given the Company notice that Executive’s employment with the Company will
terminate, and only so long as the list of Competitors is comprised of no more
than four (4) entities.


(b)    Executive acknowledges that the restrictions contained in this Section 6,
in view of the nature of the business in which the Company is engaged, are
reasonable and necessary in order to protect the legitimate interests of the
Company, and that any violation thereof would result in irreparable injuries to
the Company, and the Executive therefore acknowledges that, in the event of
Executive’s violation of any of these restrictions, the Company shall be
entitled to obtain from any court of competent jurisdiction preliminary and
permanent injunctive relief (without the posting of any bond) as well as damages
and an equitable accounting of all earnings, profits and other benefits arising
from such a violation, which rights shall be cumulative and in addition to any
other rights or remedies to which the Company may be entitled.


(c)    The invalidity or unenforceability of any provision or provisions of this
Section 6 shall not affect the validity or enforceability of any other provision
or provisions of this Section 6, which shall remain in full force and effect. If
any provision of this Section 6 is held to be invalid, void or unenforceable in
any jurisdiction, any court or arbitrator so holding shall substitute a valid,
enforceable provision that preserves, to the maximum lawful extent, the terms
and intent of this Agreement.


7.    Certain Tax Considerations:


 
 
(a)
Section 409A:



(i)    The payments under Section 5 are intended to qualify for the short-term
deferral exception to Section 409A of the Code (“Section 409A”) described in the
regulations promulgated under Section 409A (the “Section 409A Regulations”) to
the maximum extent possible, and to the extent they do not so qualify, they are
intended to qualify for the involuntary separation pay plan exception to Section
409A described in the Section 409A Regulations to the maximum extent possible.
To the extent Section 409A is applicable to this Agreement, this Agreement is
intended to comply with Section 409A, and shall be interpreted and construed and
shall be performed by the parties consistent with such intent, and the Company
shall have no right, without Executive’s consent, to accelerate any payment or
the provision of any benefits under this Agreement if such payment or provision
of such benefits would, as a result, be subject to tax under Section 409A. To
the extent any payment hereunder is determined to be deferred compensation
subject to Section 409A and the timing of such payment is conditioned on the
Release becoming effective, then to the extent required to avoid penalty under
Section 409A, any such payment hereunder that could be paid in either of two
taxable years shall be made in the second taxable year.


(ii)    Without limiting the generality of the foregoing, if Executive is a
“specified employee” within the meaning of Section 409A, as determined under the
Company’s established methodology for determining specified employees, on the
date of termination of employment, then to the extent required in order to
comply with Section 409A, amounts that would otherwise be payable under this
Agreement during the six-month period immediately following such termination
date shall instead be paid (together with interest at the then current six-month
LIBOR rate) on the first business day after the first to occur of (i) the date
that is six months following Executive’s termination of employment and (ii) the
date of Executive’s death.


(iii)    Except as expressly provided otherwise herein, no reimbursement payable
to Executive pursuant to any provisions of this Agreement or pursuant to any
plan or arrangement of the Company covered by this Agreement shall be paid later
than the last day of the calendar year following the calendar year in which the
related expense was incurred, and no such reimbursement during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
except, in each case, to the extent that the right to reimbursement does not
provide for a “deferral of compensation” within the meaning of Section 409A of
the Code.


(iv)    For purposes of this Agreement, the terms “terminate,” “terminated” and
“termination” mean a termination of Executive’s employment that constitutes a
“separation from service” within the meaning of the default rules of Section
409A of the Code; provided, however, that, in the event of the Executive’s
Permanent Disability, “separation from service” means the date that is six
months after the first day of disability.


 
 
(b)
280G Limitation:



(i)    If the payments and benefits provided to Executive under this Agreement,
either alone or together with other payments and benefits provided to Executive
from the Company (including, without limitation, any accelerated vesting
thereof) (the “Total Payments”), would constitute a “parachute payment” (as
defined in Section 280G of the Code) and be subject to the excise tax (the
“Excise Tax”) imposed under Section 4999 of the Code, the Total Payments shall
be reduced if and to the extent that a reduction in the Total Payments would
result in Executive retaining a larger amount than if Executive received all of
the Total Payments, in each case measured on an after-tax basis (taking into
account federal, state and local income taxes and, if applicable, the Excise
Tax). The determination of any reduction in the Total Payments shall be made at
the Company’s cost by the Company’s independent public accountants or another
firm designated by the Company and reasonably approved by Executive, and may be
determined using reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company shall pay
Executive’s costs incurred for tax, accounting and other professional advice in
the event of a challenge of any such reasonable, good faith interpretations by
the Internal Revenue Service.


(ii)    In the case of a reduction in the Total Payments pursuant to Section
7(b)(i), the Total Payments will be reduced in the following order: (a) payments
that are payable in cash that are valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a) will be reduced (if necessary, to zero), with
amounts that are payable last reduced first; (b) payments and benefits due in
respect of any equity valued at full value under Treasury Regulation Section
1.280G-1, Q&A 24(a), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; (c) payments that are payable in cash that are valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with amounts that are
payable last reduced first, will next be reduced; (d) payments and benefits due
in respect of any equity valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with the highest values reduced first (as
such values are determined under Treasury Regulation Section 1.280G-1, Q&A 24)
will next be reduced; and (e) all other non-cash benefits not otherwise
described in clauses (b) or (d) will be next reduced pro-rata.


(iii)     In the event that the Executive receives any of the Total Payments
prior to a Change in Control, then the calculation of the amount of Total
Payments that shall be reduced shall be made as provided in Section 7(b)(ii)
however, such reductions will be first offset against any Total Payments not yet
made at the time of the Change in Control. If Executive does not have sufficient
Total Payments remaining unpaid at the time of the Change in Control which may
be reduced as required by Section 7(b)(i), then the Executive agrees to repay to
the Company in cash the amount by which his Total Payments should have been
reduced under Section 7(b)(i).


8.    Certain Definitions: For the purposes of this Agreement, the following
capitalized terms shall have the meanings set forth below. For the avoidance of
doubt, to the extent any of the following defined terms conflict with any
corresponding defined term in any other agreement applicable to Executive, the
following defined terms shall prevail:


 
 
(a)
“Cause” shall mean any of the following:



(i)    Executive’s theft, dishonesty, willful misconduct, breach of fiduciary
duty for personal profit, or falsification of any material employment or Company
records;


(ii)    Executive’s conviction (including any plea of guilty or nolo contendere)
of any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which impairs Executive’s ability to perform Executive’s duties
with the Company;


(iii)    Executive’s intentional and repeated failure to perform stated duties
after notice from the Company of, and a reasonable opportunity to cure, such
failure;


(iv)    Executive’s improper disclosure of the Company’s confidential or
Proprietary Information;


(v)    any material breach by Executive of the Company’s Code of Professional
Conduct, which breach shall be deemed “material” if it results from an
intentional act by Executive and has a material detrimental effect on the
Company’s reputation or business; or


(vi)    any material breach by Executive of this Agreement or of any agreement
regarding proprietary information and inventions, which breach, if curable, is
not cured within thirty (30) days following written notice of such breach from
the Company.


In the event that the Company terminates Executive’s employment for Cause, the
Company shall provide written notice to Executive of that fact prior to, or
concurrently with, the termination of employment. Failure to provide written
notice that the Company contends that the termination is for Cause shall
constitute a waiver of any contention that the termination was for Cause, and
the termination shall be irrebuttably presumed to be an involuntary termination
without Cause. However, if, within thirty (30) days following the termination,
the Company first discovers facts that would have established “Cause” for
termination, and those facts were not known by the Company at the time of the
termination, then the Company shall provide Executive with written notice,
including the facts establishing that the purported “Cause” was not known at the
time of the termination, and the Company will pay no severance.


(b)    “Change in Control” shall have the meaning set forth in the Company’s
2015 Omnibus Incentive Plan, as in effect from time-to-time, or any successor
thereto


(c)    “Change in Control Period” shall mean the period commencing on the
earlier of: (i) 60 days prior to the date of consummation of the Change in
Control; (ii) the date of the first public announcement of a definitive
agreement that would result in a Change in Control (even though still subject to
approval by the Company’s stockholders and other conditions and contingencies);
or (iii) the date of the public announcement of a tender offer that is not
approved by the Incumbent Directors and ending on the two year anniversary date
of the consummation of the Change in Control.


(d)    “Change in Control Period Good Reason” shall mean any of the following
conditions:


(i)    a material decrease in Executive’s Base Salary other than as part of any
across-the-board reduction applying to all senior executives of an acquiror;


(ii)    a material, adverse change in Executive’s title, authority,
responsibilities or duties, as measured against Executive’s title, authority,
responsibilities or duties immediately prior to such change; provided that for
purposes of this subsection (ii), in addition to any other material, adverse
change in title, authority, responsibilities or duties, a material diminution in
the authority, duties, or responsibilities of the supervisor to whom the
Executive is required to report shall constitute an event of “Change in Control
Period Good Reason”;


(iii)    the relocation of Executive’s principal workplace to a location greater
than fifty (50) miles from the prior workplace;


(iv)    any material breach by the Company of any provision of this Agreement,
which breach is not cured within thirty (30) days following written notice of
such breach from Executive, or the Company’s delivery of written notice of
non-renewal of this Agreement (other than as a result of a termination for
Cause) pursuant to Section 2 hereof;


(v)    any failure of the Company to obtain the assumption (by operation of law
or by contract) of this Agreement by any successor or assign of the Company; or
(vi)    any purported termination of Executive’s employment for “material breach
of contract” which is purportedly effected without providing the “cure” period,
if applicable, described in Section 8(a)(vi), above;


provided that Executive shall have provided written notice to the Company of the
existence of the condition constituting Good Reason within 90 days of the
initial existence of the condition.


(e)    “Code” means the Internal Revenue Code of 1986, as amended.


(f)    “Incumbent Directors” shall mean members of the Board who either (i) are
members of the Board as of the date hereof, or (ii) are elected, or nominated
for election, to the Board with the affirmative vote of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of members of the
Board).


(g)    “Involuntary Termination” shall mean the occurrence of one of the
following:


(i)    termination by the Company of Executive’s employment with the Company for
any reason other than Cause at any time;


(ii)    Executive’s resignation from employment for Non Change in Control Period
Good Reason within six months following the occurrence of the event constituting
Non Change in Control Period Good Reason; or


(iii)    during a Change in Control Period, Executive’s resignation from
employment for Change in Control Period Good Reason within six months following
the occurrence of the event constituting Change in Control Period Good Reason.


(h)    “Non Change in Control Period Good Reason” shall mean any of the
following conditions first occurring outside of a Change in Control Period and
occurring without Executive’s written consent:


(i)    a decrease in Executive’s Base Salary of greater than 20% during the Term
or any Successive Term, in the aggregate;


(ii)    a material, adverse change in Executive’s title, authority,
responsibilities or duties, as measured against Executive’s title, authority,
responsibilities or duties immediately prior to such change; provided that for
purposes of this subsection, a material, adverse change shall not occur merely
by a change in reporting relationship; or


(iii)    the relocation of Executive’s principal workplace to a location greater
than fifty (50) miles from the prior workplace;


(iv)    any material breach by the Company of any provision of this Agreement,
which breach is not cured within thirty (30) days following written notice of
such breach from Executive, or the Company’s delivery of written notice of
non-renewal of this Agreement (other than as a result of a termination for
Cause) pursuant to Section 2 hereof;


provided that Executive shall have provided written notice to the Company of the
existence of the condition constituting Good Reason within 90 days of the
initial existence of the condition.


(i)    “Permanent Disability” shall mean Executive’s permanent and total
disability within the meaning of Section 22(e)(3) of the Code.


(j)    “Proprietary Information” is information that was developed, created, or
discovered by or on behalf of the Company, or which became or will become known
by, or was or is conveyed to the Company, which has commercial value in the
Company’s business. “Proprietary Information” includes, but is not limited to,
software programs and subroutines, source and object code, algorithms, trade
secrets, designs, technology, know-how, processes, data, ideas, techniques,
inventions (whether patentable or not), works of authorship, formulas, business
and product development plans, vendor lists, customer lists, terms of
compensation and performance levels of Company employees, and other information
concerning the Company’s actual or anticipated business, research or
development, or which is received in confidence by or for the Company from
another person or entity.


(k)    “Release” shall mean a general release of claims substantially in the
form attached as Exhibit A hereto.


(l)    “Retirement” means termination of the Executive’s employment at or
following the Executive becoming Retirement-Eligible.


(m)    “Retirement-Eligible” means the Executive is at least age 60 and has at
least 5 years of service with the Company and its affiliates.


9.    Insider Trading Policy: Executive agrees to abide by the terms and
conditions of the Company’s Insider Trading Policy, as it may be amended from
time to time.


10.    Dispute Resolution: In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in New York, New York in accordance with its National
Employment Dispute Resolution rules. Executive acknowledges that by accepting
this arbitration provision Executive is waiving any right to a jury trial in the
event of such dispute. In connection with any such arbitration, the Company
shall bear all costs not otherwise borne by a plaintiff in a court proceeding.


11.    Attorneys’ Fees: The prevailing party shall be entitled to recover from
the losing party its attorneys’ fees and costs incurred in any action brought to
enforce any right arising out of this Agreement. The Company shall pay
Executive’s reasonable legal fees in connection with the review and negotiation
of this Agreement and any ancillary services related thereto.


12.    General.


(a)    Successors and Assigns: The provisions of this Agreement shall inure to
the benefit of and be binding upon the Company, Executive and each and all of
their respective heirs, legal representatives, successors and assigns. The
duties, responsibilities and obligations of Executive under this Agreement shall
be personal and not assignable or delegable by Executive in any manner
whatsoever to any person, corporation, partnership, firm, company, joint venture
or other entity. Executive may not assign, transfer, convey, mortgage, pledge or
in any other manner encumber the compensation or other benefits to be received
by Executive or any rights which Executive may have pursuant to the terms and
provisions of this Agreement, except to the extent permitted by the applicable
plan for financial or estate planning purposes.


(b)    Amendments; Waiver: No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by an authorized officer of the Company.
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.


(c)    Notices: Any notices to be given pursuant to this Agreement by either
party to the other party may be effected by personal delivery or by overnight
delivery with receipt requested.


Mailed notices shall be addressed to the parties at the addresses stated below,
but each party may change its or Executive’s address by written notice to the
other in accordance with this Paragraph:


Mailed notices to Executive shall be addressed to the last known address
provided by Executive to the Company,


Mailed notices to the Company shall be addressed as follows:
E*TRADE Financial Corporation 
11 Times Square
32nd Floor
New York, NY 10036 
Attention: SVP, Head of Human Resources


(d)    Entire Agreement: This Agreement constitutes the entire employment
agreement between Executive and the Company regarding the terms and conditions
of Executive’s employment and any amounts due on termination of such employment,
with the exception of (i) the Agreement Regarding Employment and Proprietary
Information
and Inventions between the Company and Executive, (ii) any stock option,
restricted stock, restricted stock unit award or other Company stock-based award
agreements between Executive and the Company to the extent not modified by this
Agreement, (iii) any indemnification agreement referenced in Section 1 and (iv)
the Company’s employee benefit plans referenced in Section 3(c). This Agreement
(including the documents described in (i) through (iv) herein) supersedes all
prior negotiations, representations or agreements between Executive and the
Company, whether written or oral, concerning Executive’s employment by or
service to the Company.


(e)    Withholding Taxes: All payments made under this Agreement shall be
subject to reduction to reflect taxes required to be withheld by law.


(f)    Counterparts: This Agreement may be executed by the Company and Executive
in counterparts, each of which shall be deemed an original and which together
shall constitute one instrument.


(g)    Headings: Each and all of the headings contained in this Agreement are
for reference purposes only and shall not in any manner whatsoever affect the
construction or interpretation of this Agreement or be deemed a part of this
Agreement for any purpose whatsoever.


(h)    Savings Provision: To the extent that any provision of this Agreement or
any paragraph, term, provision, sentence, phrase, clause or word of this
Agreement shall be found to be illegal or unenforceable for any reason, such
paragraph, term, provision, sentence, phrase, clause or word shall be modified
or deleted in such a manner as to make this Agreement, as so modified, legal and
enforceable under applicable laws. The remainder of this Agreement shall
continue in full force and effect.


(i)    Construction: The language of this Agreement and of each and every
paragraph, term and provision of this Agreement shall, in all cases, for any and
all purposes, and in any and all circumstances whatsoever be construed as a
whole, according to its fair meaning, not strictly for or against Executive or
the Company, and with no regard whatsoever to the identity or status of any
person or persons who drafted all or any portion of this Agreement.


(j)    Further Assurances: From time to time, at the Company’s request and
without further consideration, Executive shall execute and deliver such
additional documents and take all such further action as reasonably requested by
the Company to be necessary or desirable to make effective, in the most
expeditious manner possible, the terms of this Agreement and to provide adequate
assurance of Executive’s due performance hereunder.


(k)    Governing Law: Executive and the Company agree that this Agreement shall
be interpreted in accordance with and governed by the laws of the State of New
York.


(l)     Permitted Disclosures: Pursuant to 18 U.S.C. § 1833(b), Executive will
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret of the Company that (a) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to Executive’s attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.  If Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney and use the trade secret information in the court
proceeding, if Executive (I) files any document containing the trade secret
under seal, and (II) does not disclose the trade secret, except pursuant to
court order.  Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section.  Further, nothing in any agreement Executive has with
the Company shall prohibit or restrict Executive from making any disclosure of
information or documents to any governmental agency or legislative body, or any
self-regulatory organization, in each case, without advance notice to the
Company.





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year written below.


Dated:
E*TRADE Financial Corporation




 
By:
 
 
 









Dated:
 
 



Exhibit A
Form of Release




1